DETAILED ACTION
Claim Status
	Claims 1-183 are cancelled. Claims 184-213 are pending. Claims 188-190 are withdrawn. Claims 184-187 and 191-213 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of programmable nuclease that recognizes a PAM of YYN, as the species elected, in the reply filed on February 17, 2021 is acknowledged.

Claims 188-190 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/788,704, 62/788,706, 62/795,463, 62/863,166, 62/881,801, 62/894,515, 62/944,933 and 62/944939, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. None of the cited references teaches a programmable nuclease having a turnover rate of at least 0.1 cleaved detector nucleic acid molecules per minute. 

Drawings
The drawings are objected to because the legend in figures 14, 43A-C, 90 and 91 is not legible. Additionally, figures 87B and 88 appear to be upside down. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 184-187 and 191-213 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 184 (claims 185-187 and 191-213 dependent therefrom) recites “cleaved detector nucleic acid” and “guide nucleic acid capable of hybridizing to a segment of a target nucleic acid”. In its broadest reasonable interpretation, the detector nucleic acid and the target nucleic acid are two separate molecules. It is unclear how the detector nucleic acid can be cleaved by the nuclease if it does not comprise the target nucleic acid. Accordingly, claims 184-187 and 191-213 are indefinite.

Claim 200 (claims 201-203 dependent therefrom) recites “a detector nucleic acid that produces a detectable signal when cleaved by the programmable nuclease upon hybridization of the guide nucleic acid to the segment of the target nucleic acid”. In its broadest reasonable interpretation, the detector nucleic acid and the target nucleic acid are two separate molecules. It is unclear how the detector nucleic acid can be cleaved by the nuclease if it does not comprise the target nucleic acid. Accordingly, claims 200-203 are indefinite.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 186-187 and 204-207 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 184, from which claims 186-187 and 204-207 depend, recite limitations directed to the target nucleic acid. However, as recited, claim 184 is directed to a composition comprising a programmable nuclease and a non-naturally occurring guide nucleic acid. Said limitations directed to the target nucleic acid fail to further limit the structure of the nuclease nor the guide nucleic acid. Therefore, claims 186-187 and 204-207 fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 184-187 and 191-213 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.






In the instant case, the claims encompass a genus of programmable nucleases having a turnover rate of at least 0.1 cleaved detector nucleic acid per minute, lacking a structural limitation. The specification describes that in some aspects, the programmable nuclease has at least 60% sequence identity to SEQ ID NO: 11 (paragraph [0011]), or is a Cas12 nuclease that has at least 60% sequence identity to any one of SEQ ID NO: 1-SEQ ID NO: 11, SEQ ID NO: 282, or SEQ ID NO: 571-SEQ ID NO: 602. The specification only describes SEQ ID NOs: 1-10 and 282 for wild type Cas12 proteins, and variants having SEQ ID NOs: 11 and 571-602. The specification does not show any other programmable nuclease nor does it provide any information regarding the structure required by the nucleases to have the claimed activity. The Lachnospiraceae bacterium Cas12a nuclease (same as SEQ ID NO: 1 of the instant application having a turnover rate of 3 cleaved detectors per second; page 2, second column) and teach that a D832A substitution is catalytically inactive (page 1, second column). However, Chen et al. does not provide guidance as to which amino acids can be modified to increase or decrease the Cas12a activity to have 0.1 cleavages per minute.
The claims encompass a large genus of programmable nucleases having a turnover rate of at least 0.1 cleaved detector nucleic acid per minute, which are structurally/functionally unrelated.  A sufficient written description of a genus of programmable nucleases having a turnover rate of at least 0.1 cleaved detector nucleic acid per minute may be achieved by a recitation of a representative number of nucleases, or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of programmable nucleases having a turnover rate of at least 0.1 cleaved detector nucleic acid per minute recited in the claims, and there is no information as to a correlation between structure and function.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 184-187, 191-194, 197-198, 200-205 and 207-212 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CRISPR-Cas12a target binding unleashes indiscriminate single-stranded DNase activity; Science 360, 436–439, published online February 15, 2018, and supplemental material, provided in an IDS).
Chen et al. describe a composition comprising: a) a programmable nuclease having a turnover rate of at least 0.1 cleaved detector nucleic acid molecules per minute (LbCas12a-crRNA bound to a ssDNA activator molecule catalyzed trans-ssDNA claim 184); wherein the programmable nuclease recognizes a protospacer adjacent motif of YYN, wherein the Y is a C nucleotide or a T nucleotide and wherein the N is any nucleotide (Chen et al. describe using a Lachnospiraceae bacterium ND2006 Cas12a (LbCas12a); page 1, first column. The instant specification shows that SEQ ID NO: 1 is that of Lachnospiraceae bacterium ND2006 Cas12a, and recognizes a YYN PAM (paragraph [0282]), therefore, the Cas12a of Chen et al. will inherently recognize a protospacer adjacent motif of YYN) (claim 185); wherein the target nucleic acid comprises the protospacer adjacent motif (see figure 1A) (claim 186) wherein the protospacer adjacent motif is inserted into the target nucleic acid by amplifying the target nucleic acid (DNA substrates were synthesized; supplemental materials, page 2, second paragraph) (claim 187), wherein the programmable nuclease is a Type V programmable nuclease (type V CRISPR-Cas12 enzymes; abstract) (claim 191); wherein the programmable nuclease is a Cas12 nuclease (type V CRISPR-Cas12 enzymes; abstract) (claim 192); wherein the programmable nuclease comprises three partial RuvC domains (Chen et al. describe using a Lachnospiraceae bacterium ND2006 Cas12a (LbCas12a); page 1, first column. The instant specification shows that SEQ ID NO: 1 is that of Lachnospiraceae bacterium ND2006 Cas12a, and comprises three partial RuvC domains that include an RuvC-I subdomain, an RuvC-II subdomain, and an RuvC-III subdomain (paragraph [0282]), therefore, the Cas12a of Chen et al. will claim 193); wherein the programmable nuclease comprises a RuvC-I subdomain, a RuvC-II subdomain, and a RuvC-III subdomain (Chen et al. describe using a Lachnospiraceae bacterium ND2006 Cas12a (LbCas12a); page 1, first column. The instant specification shows that SEQ ID NO: 1 is that of Lachnospiraceae bacterium ND2006 Cas12a, and comprises three partial RuvC domains that include an RuvC-I subdomain, an RuvC-II subdomain, and an RuvC-III subdomain (paragraph [0282]), therefore, the Cas12a of Chen et al. will inherently comprise three partial RuvC domains that include an RuvC-I subdomain, an RuvC-II subdomain, and an RuvC-III subdomain) (claim 194); wherein the programmable nuclease exhibits the turnover rate at a temperature of from 25°C to 45°C (cleavage assays were carried out at 37°C; supplemental materials, page 3, second paragraph) (claim 197); wherein the programmable nuclease exhibits the turnover rate after heating the composition to a temperature of greater than 45°C and restoring the temperature to from 25°C to 45°C (Chen et al. describe using a Lachnospiraceae bacterium ND2006 Cas12a (LbCas12a); page 1, first column. The instant specification shows that SEQ ID NO: 1 is that of Lachnospiraceae bacterium ND2006 Cas12a, therefore, the Cas12a of Chen et al. will inherently exhibits the turnover rate after heating the composition to a temperature of greater than 45°C and restoring the temperature to from 25°C to 45°C) (claim 198); further comprising a detector nucleic acid that produces a detectable signal when cleaved by the programmable nuclease upon hybridization of the guide nucleic acid to the segment of the target nucleic acid (fluorophore quencher (FQ)–labeled reporter; page 1, third claim 200); wherein the detector nucleic acid comprises a detection moiety (fluorophore quencher (FQ)–labeled reporter; page 1, third column) (claim 201); wherein the detection moiety comprises a fluorescent moiety, a quenching moiety, or a combination thereof (fluorophore quencher (FQ)–labeled reporter; page 1, third column) (claim 202); wherein the detector nucleic acid comprises DNA, RNA, or a combination thereof (ssDNA/ssRNA FQ reporter substrates; supplemental materials, page 4, second paragraph) (claim 203); wherein the turnover rate is measured in the presence of the target nucleic (LbCas12a-crRNA bound to a ssDNA activator or dsDNA activator; page 2, second column) (claim 204); wherein the target nucleic acid comprises DNA (ssDNA activator or dsDNA activator; page 2, second column) (claim 205); wherein the target nucleic acid comprises amplified DNA (plasmids were incubated with LbCas12a-crRNA that targeted either the HPV16 or HPV18 fragment and a ssDNA-FQ reporter, which produced a signal only in the presence of the cognate target. To enhance sensitivity, we coupled isothermal amplification by recombinase polymerase amplification with LbCas12a; page 3, paragraph bridging first and second columns) (claim 207); further comprising the target nucleic acid (LbCas12a also catalyzed M13 degradation in the presence of a different guide RNA and its complementary ssDNA “activator”, page 1, third column) (claim 208); wherein the programmable nuclease cleaves the detector nucleic acid molecules with efficiency of at least 40% (Chen et al. describe using a Lachnospiraceae bacterium ND2006 Cas12a (LbCas12a); page 1, first column. The instant specification shows that SEQ ID NO: 1 is that of Lachnospiraceae bacterium ND2006 Cas12a, therefore, the Cas12a of Chen et al. will inherently cleave the detector nucleic acid molecules with efficiency of at least 40%) (claim 209); further comprising a claim 210); wherein the buffer comprises wherein the buffer comprises a salt at less than about 110 mM and wherein the buffer comprises a pH of from 7 to 8 (buffer (20 mM Tris-HCl, pH 7.5, 100 mM KCl, 5 mM MgCl2, 1mM DTT, 5% glycerol, 50 μg ml−1 heparin); supplemental materials, page 4, second paragraph) (claim 211); wherein the buffer comprises a crowding agent or a competitor (5% glycerol ,supplemental materials, page 4, second paragraph) (claim 212).
Accordingly, Chen et al. anticipate claims 184-187, 191-194, 197-198, 200-205 and 207-212.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636